Citation Nr: 0823685	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  Hepatitis C has been related by competent medical 
evidence to intravenous drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim for service connection.  In a VCAA letter 
of October 2003 the appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until the 
Supplemental Statement of the case of April 2007.  However, 
the Board finds that the appellant's claim is being denied, 
therefore there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same 
in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a VA 
examination.  The veteran was schedule for a Travel Board 
hearing and he did not appear.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

Compensation may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  However, generally, 
the resolution of issues which involve medical knowledge, 
such as diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Under 
some circumstances, lay evidence will be considered competent 
to establish the diagnosis of a condition, such as when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  At the outset, the Board notes 
that the veteran's diagnosis of hepatitis C is not in 
question.  

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Service medical records of November and December 1973 note 
that the veteran  sought treatment for complaints of extreme 
fatigue which he reported he had been experiencing for about 
a year.  He reported at the time that sleeping almost 14 
hours a day and most of any weekend when he was not on duty.  
He was worked up for mononucleosis and nothing was found.  

The veteran has alleged that he was infected with hepatitis C 
while in service as a result of unsterile vaccine "shot 
guns." 

Private medical treatment records dated in June 1998 note 
that veteran reported intravenous (IV) drug use 20 years 
before.  Private medical treatment records of August 1998 
note the veteran reported IV drug use approximately 25 years 
before and denied any use since then.  He was diagnosed with 
Hepatitis C. 

At a VA examination of December 2003 the veteran reported he 
was diagnosed with hepatitis C five or six years ago.  He 
denied any tattoos during his military service, but the 
examiner noted that on the enlistment physical there was a 
notation of a tattoo on the right arm.  He also had several 
additional tattoos after service.  The veteran also denied 
intravenous (IV) drug use while in service, but the examiner 
noted that private medical treatment records noted the 
veteran reported recreational IV drug use while in service.  
The only other noted exposure was through air injection guns 
for immunization during service.  The examiner noted that 
service medical records documented extreme fatigue in 
November and December of 1973 which was approximately 10 
months after his enlistment and probably 7 to 8 months after 
his major immunizations.  He noted that at the time the 
veteran complained of many months and up to a year, of 
enormous fatigue, sleeping up to 14 hours a day and most of 
any weekend he was not on duty.  He was worked up for 
mononucleosis and nothing was apparently found.  After a 
review of the claims file and a physical examination of the 
veteran, the examiner opined that it is as likely as not that 
the veteran's hepatitis C was contracted at the time of the 
air gun exposures, with onset of symptoms consistent with 
active low-grade hepatitis during the year subsequent to his 
initial immunization.  The examiner notes that the veteran 
had no blood transfusion and apparently one tattoo prior to 
military service and a couple after service in the last two 
or three years which theoretically were done under very 
sterile conditions; the examiner noted that the veteran had 
admitted to some recreational IV drug use while in service 
which was apparently not extensive; and that the only other 
exposure that could be elicited was air gun immunization 
exposure which was a very real and constant exchange of blood 
between all the people in front of a person in the line and 
oneself.  

In December 2004 the VA examiner who rendered the opinion of 
December 2003 revised his opinion after consideration of 
private medical treatment records not previously considered 
which noted IV drug use years before.  The examiner found 
that the progress notes documenting the IV drug use were 
significant and, after considering the veteran's medical 
record and reflecting upon the relative probabilities of 
etiology, he found that a revision of his opinion was in 
order.  He opined that it is more likely than not that 
intravenous drug use was the source of the veteran's 
hepatitis C infection and not transmission through air gun 
injection.  He reiterated that this was a change in medical 
opinion and that now it could be stated that the etiology of 
the veteran's hepatitis C is not likely due to air gun 
immunization.  He noted that considering the epidemiology of 
hepatitis C, IV drug use has been quite clearly the 
predominant transmission route for hepatitis C.  He noted 
that at the time of the previous evaluation, it had been 
surmised that the IV drug use was only 1-2 times, but that 
any IV drug use still must be considered the highest 
likelihood as the source of infection.  

A VA examination report of July 2005 notes that the veteran 
reported using drugs for many years, mostly cocaine and 
marijuana.  He also admitted to using IV drugs on occasion.  

The Board notes that the veteran has repeatedly, but not 
consistently, admitted to IV drug use during his time in 
service.  As noted above, private medical treatment records 
of his initial diagnosis of hepatitis C in 1998 note he 
reported IV drug use 20-25 years before which would have been 
around the time he was in service and thereafter.  At the VA 
examination of December 2003 the veteran denied IV drug use.  
At the VA examination of July 2005 he was reported as stating 
that he had used IV drugs.  The Board notes that the veteran 
repeatedly admitted to IV drug use during service during the 
course of seeking medical treatment and denied its use during 
a VA examination for hepatitis C.  The veteran's own 
statements given while seeking medical treatment serves as 
probative and persuasive evidence that the veteran 
participated in the illicit use drugs, including IV drug use.  
The Board finds these statements to be more reliable than his 
statements at the VA examination of December 2003 that he did 
not use IV drugs.  The records are credible in reflecting the 
veteran's recounting of a history of IV drug use to aid 
different professionals providing him with treatment and 
advice.  

The Board notes that while in December 2003 the VA examiner 
provided a nexus opinion linking the veteran's hepatitis C 
infection with the air jet immunization in service and not 
the IV drug use, this opinion was later revised upon the 
review of additional medical treatment records not previously 
considered at the time.  It is important to note that at the 
time of the December 2003 examination, the veteran denied IV 
drug use, although the examiner noted evidence he had 
previously admitted to it.  However, additional medical 
treatment records were submitted after this opinion, and 
after consideration of the same, and the recorded history of 
IV drug use in those records, the examiner revised his 
opinion in December 2004 to state that it was more likely 
than not that IV drug use was the source of the veteran's 
hepatitis C infection and not transmission through air gun 
injections.  The Board finds the December 2004 opinion to be 
more reliable as it was rendered after review of a more 
complete record with additional treatment records 
contemporaneous to the time of the diagnosis of hepatitis C, 
evidence which was not available at the time of the December 
2003 opinion.  Considering the veteran's admission of IV drug 
use while in service, and considering the VA examiner's 
opinions of December 2003 and 2004, the Board finds the 
medical opinion that the IV drug use was the most likely 
source of infection to be the most reliable evidence of 
record of the etiology of the veteran's hepatitis C.  It is 
not error for the BVA to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  See, Owens v. 
Brown, 7 Vet. App. 429 (1995).  Here, the Board favors one 
opinion over another, even though each opinion is from the 
same examiner.

The Board acknowledges the veteran's contention that his 
hepatitis C may have been caused by inservice exposure to the 
blood of others via unsanitized vaccination "guns."  
However, as noted above, while initially the infection with 
hepatitis C was attributed to the immunization with air gun 
injection, upon a review of additional evidence that opinion 
was revised to state air gun injection was not the source of 
the infection.  Having found the VA examiner's opinion that 
the veteran's history of IV drug abuse was the likely source 
of the veteran's hepatitis to be persuasive, the Board 
observes that 38 U.S.C.A. § 1110 states that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs."  See 
also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law clearly states 
that for claims filed after October 31, 1990, compensation 
for disability that is a result of the claimant's own use of 
drugs is precluded.  See 38 C.F.R. § 3.301(a).  The evidence 
of record clearly demonstrates a history of drug abuse which 
the veteran has reported around his time in service.  The 
Board further finds no basis for consideration of the 
veteran's in-service drug use to have been within 
circumstances to exempt such from being considered 
misconduct.  Under such circumstances, there can be no 
successful claim for compensation for hepatitis C.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for hepatitis C is denied

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


